Citation Nr: 1424482	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder claimed secondary to service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from October 1996 to February 2003.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal  from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal currently resides with the RO in Louisville, Kentucky. 

This case was previously before the Board in October 2010 when the Board, in relevant part, remanded the Veteran's claims to reopen a previously denied claim of service connection for a right hip disability, service connection for a major depressive disorder, and entitlement to a TDIU, for additional development.   The requested development was completed and the remand orders were substantially complied with.  

The case was subsequently returned to the Board for further appellate consideration and in August 2012, the Board denied the Veteran's claims to reopen a previously denied claim for service connection for a right hip disability, service connection for an acquired psychiatric disorder, and entitlement to a TDIU.  The Veteran appealed that decision with respect to his claimed acquired psychiatric disorder and entitlement to a TDIU.  In an October 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's August 2012 decision that denied entitlement to service connection for an acquired psychiatric disorder on a direct basis and set aside and remanded the decision as to entitlement to service connection for an acquired psychiatric disorder on a secondary basis and entitlement to a TDIU for further adjudication consistent with the terms of the memorandum decision.   

The Board observes that the Veteran's initial claim for a psychiatric disorder noted that he had been "diagnosed with many mental/anxiety disorders" as listed in the report of a private physician.  Previously, the issue was characterized as one of entitlement to service connection for a major depressive disorder.  Also, the terms of the memorandum decision remanded the claim for service connection for an acquired psychiatric disorder solely on a secondary basis.  Thus, to adequately reflect the claim, the issue has been recharacterized as noted on the first page of this decision and the Board will analyze the claim under this framework.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. A preponderance of the evidence weighs against a finding that an acquired psychiatric disorder is proximately due, aggravated by, or otherwise related to a service-connected disability.   

2. The Veteran is in receipt of service connection for migraine headaches, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; residuals of a fractured right fifth metatarsal, evaluated as 10 percent disabling; a left hip disability, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and a surgical scar on the right foot, evaluated as 10 percent disabling.  His total evaluation for compensation purposes is 60 percent.

3. The Veteran has a bachelor's degree in English and reportedly finished his Master's degree in health administration in February 2011.

4. The Veteran is not rendered unemployable due to his service-connected disabilities.





CONCLUSIONS OF LAW

1. An acquired psychiatric disorder is not caused or aggravated by and is unrelated to service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2004 discussed the evidence necessary to establish service connection and a TDIU.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant records.  The Veteran was encouraged to submit or identify pertinent evidence.  

In September 2004 the Veteran was advised of the status of his claim.  

A June 2007 letter discussed the manner in which VA determines disability ratings and effective dates.

In October 2010 the Veteran was advised of the evidence necessary to establish service connection on a secondary basis.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist records have been obtained and associated with the record from the Social Security Admission, private psychiatric treatment providers and evaluators, and all identified VA treatment facilities.  VA medical and psychological examinations have been carried out on multiple occasions during the course of the claim.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical and psychiatric examinations prior to providing their conclusions.  Neither the Veteran nor his attorney have identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  

Moreover, in April 2014 a 90 Day Letter Response was received from the Veteran's attorney, which indicated that the Veteran had no additional information or evidence to submit in support of his claims and that he wished to waive any VCAA notice errors. 

In light of the foregoing, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Acquired Psychiatric Disorder Claimed Secondary to Service-Connected Disability 

The Veteran essentially contends that competent medical evidence of record shows that he has a currently diagnosed acquired psychiatric disorder that is caused or aggravated by his service-connected lumbar spine degenerative disc disease.  

As noted, in the October 2013 memorandum decision the Court set aside that part of the Board's August 2012 decision that denied entitlement to service connection for an acquired psychiatric disorder on a secondary basis and remanded the matter to the Board for further adjudication in accordance with the terms of the memorandum decision.  Specifically, the Court found that the Board erred by acknowledging the presence of potentially favorable evidence of secondary service connection, including a July 2004 private psychiatric assessment and an October 2004 VA psychiatric examination report and failing to explain its assignment of probative weight to those pieces of evidence, if any.  The Court found that that the July and October 2004 reports are - on their face - potentially material and favorable to the Veteran's claim for service connection for a psychiatric disorder.  The Court acknowledged that although it is the Board's duty to assign weight to the evidence, it must also provide an adequate statement of reasons or bases for probative weight determinations, and specifically must explain the rejection or assignment of little weight to potentially material and favorable evidence.  See McNair v. Shinseki, 25, Vet. App. 98, 105 (2011) (Board must "adequately explain the reasons or bases for its assignment of weight"); Thompson v. Grober, 14 Vet. App. 187, 188 (2000) (Board must provide an adequate statement of reasons or bases "for its rejection of any material evidence favorable to the claimant").  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2002). 

In this case, a review of the record shows that the Veteran has been diagnosed with multiple psychiatric disorders, to include major depressive disorder, posttraumatic stress disorder (PTSD), dysthymic disorder, adjustment disorder, generalized anxiety disorder, obsessive compulsive disorder, anxiety disorder, impulse control disorder, mood disorder, and somatoform disorder.  In addition, service connection is currently in affect for lumbar spine degenerative disc disease, migraine headaches, left hip pain and an inferior femoral neck lesion, residuals of fracture of right fifth metatarsal status post open reduction internal fixation (ORIF),gastroesophageal reflux disease (GERD),  and a right foot surgical scar.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder turns on whether there is competent and credible evidence that his claimed acquired psychiatric disorder is either caused or aggravated by a service-connected disability.  In that regard, the Board acknowledges that the record contains evidence that weighs both in favor and against the claim.

In the Veteran's June 2004 claim for service connection for psychiatric disability, he indicated that pain and functional limitations and/or limited mobility associated with his bilateral hip and back conditions caused him to fall into deep spells of depression.  

VA treatment records show that in March 2003, the Veteran denied pain, however, he reported low back and right foot pain on/off since his discharge from service.  He stated that his low back pain, right foot pain, and his service-connected GERD were okay or controlled with medication.  Physical examination of his back showed no tender points.  A mood screen was positive for depression.  

In June 2003, the Veteran reported a current pain level of 2 out of 10, with 10 at worst.  He reported that he became very anxious when he is idle and he stated that was very self-conscious and had low self-esteem.  He reported that he had been depressed since approximately the age of 10.  He denied any physical, cognitive, or emotional learning barriers.  A functional screen shows that he reported having sufficient energy for desired and required activities of daily living and he denied any functional impairment that had developed within the last month.  

On VA general medical examination in August 2003, the Veteran rated his back pain at 5 out of 10, with 10 at worst, on a good day and at twelve out of 10 on a bad day.  He stated that both hips were bilateral and stiff.  He reported about five significant headaches per month, but maybe only one would be of the most severe type.  He reported feeling somewhat confused and difficulty with mental tasks during severe headaches.  His right foot scar was non tender and did not restrict range of motion.  Psychiatric screening was negative for signs of tension, either social or occupational.  

In September 2003, the Veteran denied pain and rated pain at 0 out of 10, with 10 at worst.  A functional screen shows that he reported having sufficient energy for desired and required activities of daily living and he denied any functional impairment that had developed within the last month.  He did report bilateral hip pain and that he had felt "run down" since almost one year prior.  

An October 2003 orthopedic surgery note indicates that the Veteran reported little pain.  Physical examination showed full and non-irritable hip motion bilaterally.  There was no pain on stressing of the hip.  His spine was straight and with good range of motion.  

In November 2003 and January 2004, the Veteran denied pain.  Functional screens on both occasions again showed that he reported having sufficient energy for desired and required activities of daily living and that he denied any functional impairment that had developed within the last month.  His only reported physical limitation was vision.  In January 2004, depression screen was negative.  

In February 2004, the Veteran denied pain.  Functional screen again showed that the Veteran reported having sufficient energy for activities of daily living and that he denied any functional impairment that had developed within the last month.  

An April 2004 pain screen shows that the Veteran reported pain rated at 1 out of 10, with 10 at worst.  

A May 2004 report of psychiatric assessment by R.K.R, Ph.D., M.D. noted a chief complaint of "nerves."  Dr. R. documented her review of the Veteran's service and limited post-service treatment records.  She did not document a review of VA treatment records.  She documented a history of emergency and hospital treatment on two occasions for "anxiety" and "chest pain and anxiety" in 1996.  Significantly, she noted the Veteran's report that he injured his back during service in 1997.  She indicated that the Veteran started experiencing a lot of excruciating back pain where he could not breathe and severe back pain also affected his bowels.  She also noted history of neck, shoulder, small and large intestine, and back pain; hand numbness; stomach problems; cramps; and unstable hips.  She indicated that the Veteran last worked during service and although he tried to work at a wire company for a few months, he had to stop due to back pain.  The Veteran related that he returned home from service and became very depressed after a month.  He reportedly drew unemployment for about six months and became so depressed he contemplated suicide.  At the time of examination, he was in his first year of college and he made good grades.  Dr. R. indicated that the Veteran's current manifestations of psychiatric impairment included chronic sleep impairment to include going days without sleep due to pain and inability to get comfortable.  He constantly worried about expecting the worst to happen and he reported difficulty adjusting to civilian life.  Dr. R. diagnosed chronic adjustment disorder, major depression, generalized anxiety disorder with panic attacks and obsessive compulsive disorder, and chronic pain with both psychological factors and general medical conditions of back pain and migraines.  Psychosocial stressors included discharge from service, quitting post-service employment due to back pain, a finding of a bony tumor in his right femoral head, and difficulty adjusting to civilian life.  Dr. R. believed that the Veteran's condition was going to continue to worsen because he was in a "pain/depression cycle."  

In July 2004, the Veteran requested that his medication for back pain be switched as it had become non-effective.  Examination of his back was significant for tender lumbar paraspinal muscles bilaterally.  Nevertheless, the Veteran's only reported physical limitation was vision and functional screen again showed that he reported having sufficient energy for activities of daily living and that he denied any functional impairment that had developed within the last month.  

Private individual counseling notes dating from July to August 2004 from RP, M.S.W. show a primary problem of depression and a secondary problem of generalized pain in many joints, muscles, and bones that debilitated normal functioning.  He stated that the Veteran was experiencing a chronic adjustment disorder related to his whole life plans being changed due to his injuries incurred during service.  It was noted that he developed secondary major depressive disorder, anxiety disorder not otherwise specified, and pain disorder with both psychological features and a general medical condition. 

In September 2004, the Veteran denied pain and functional screen again showed that that he reported having sufficient energy for activities of daily living and that he denied any functional impairment that had developed within the last month.  In October 2004, his femoral neck lesion was noted to be radiographically unchanged and asymptomatic.  

An October 2004 report of VA mental disorders examination shows that the examiner reviewed the claims file, to include the May 2006 psychiatric assessment of Dr. R.  The examiner also noted that the Veteran reported seeing JP, a private psychologist, two or three times from May to July 2004.  The Veteran reported that in the 30 days prior his mood had been depressed, confused, and angry with a persistent feeling of hopelessness.  He indicated that he experienced a number of difficulties surrounding employment and despite his best his best effort at academics he had only been doing fair.  He added that he generally felt beaten down.  He generally felt anxious and tightness in his chest but found that he generally wanted to be left alone.  He reported increased sleep disturbance, difficulty organizing and prioritizing tasks, difficulty remembering assignments, difficulty grasping reading material at times, diminished attention and concentration, diminished energy and nervous eating with a 60 pound weight gain since discharge from service.  He reported difficulty with crowds since October 2003 and he sensed that others were critical of his appearance or watching him.  Although he spoke about having a lot of nervous energy, he denied ever having an overabundance of energy and indicated that he generally felt fatigued.  He reported onset of depressive symptomatology after his discharge from service and stated that he had generally lost interest in his usual customary activities.  He was saddened that he could no longer play sports that he enjoyed previously or even do general weight training.  The examiner indicated that much of the Veteran's primary focus was on his pain, which was of sufficient severity to warrant clinical attention.  The pain apparently caused significant distress and/or impairment in social and vocational functioning.   The psychological factors were judged to play a significant role in onset, severity, and exacerbation or maintenance of the pain.  The examiner stated that both psychological factors and general medical condition are judged to have important roles in the maintenance of the Veteran's pain.  The examiner found, however, that the hallmark of the Veteran's clinical presentation at the time of examination was his affective condition.  He stated that at first blush one might assume that we are dealing with an adjustment disorder with a mixed anxiety and depressed mood, which would be relative to his recent discharge from service, difficulty in transitioning into civilian life, finding and sustaining employment, becoming engaged and increased physical distress that the Veteran suffers.   The examiner stated that at the time of examination, however, it appeared that those symptoms were in excess in the parameters of this diagnosis.  Diagnostic assessment was major depressive episode, moderate, without psychotic features, and pain disorder associated with both psychological factors and a general medical condition.  

The Veteran was also afforded a VA general medical examination in October 2004 to determine the nature and severity of his service-connected disabilities.  With respect to the Veteran's right foot disability, he denied any treatment since in-service surgical removal of hardware in June 2001.  As to his lumbar degenerative disc disease, the Veteran rated back pain at 9 out of 10, with 10 at worst.  The examiner noted that the Veteran seemed quite relaxed and to be sitting comfortably.  The Veteran clarified that the day of examination was a "good day."  He stated his pain is more significant on a "bad day," which he rated at 13 out of 10.  In that regard, the examiner noted the Veteran's electronic VA treatment records from the Huntington VAMC showed multiple visits since the Veteran began receiving treatment at that facility where all pain scale levels were noted to be "0."  The Veteran reported constant low back stiffness and poor low back strength because he no longer did activities he once was able to do prior to experiencing back problems.  The Veteran reported spontaneous flare-ups of low back symptoms unassociated with activity during which he could not do anything that occurred once every two months and lasted from one to four weeks before improving.  The examiner observed that if the Veteran's account of flare-ups is accurate, it seemed impossible that he could continue to have passing grades with missing one week of classes per month.  The examiner stated that at school, with the Veteran's current occupation being a full-time student, reported functional limitations included trouble sitting still, walking, stair climbing, and getting up out of chairs, all of which caused increased back pain.   

As to the Veteran's service-connected right foot disability during VA examination in October 2004, the Veteran reported experiencing "phantom pain" in his right foot, which the examiner found curious as there were no missing parts.  Pain occurred around the surgical scar on his lateral right foot about two days per week and sometimes after activity.   Functionally, the Veteran indicated that he could walk at school for three to four hours a day twice a week and for five to six hours three times a week before he experienced right foot pain.  He denied flare-ups of right foot pain.

As to the Veteran's service-connected GERD disability, he reported symptoms of frequent heartburn, and abdominal cramping and nausea without vomiting precipitated by bad dreams and eating spicy foods.  Nausea occurred three to four times a week and lasted for two to four hours each episode.  Prilosec medication helped with some symptoms and the Veteran denied any side effects of that medication. 

As to the Veteran's service-connected left hip disability, the Veteran reported bilateral hip pain, worse in his right hip, which was almost constant and which the Board notes is not a service-connected disability.  As to his service-connected left hip disability, the Veteran reported regular left hip pain rated at 5 to 6 out of 10 and at 7 to 8 out of 10 on a bad day.  The Veteran reported flare-ups of left hip pain rated at 10 out of 10, which occurred four times a week and lasted from one to three days.  The Veteran reported that he was unable to do anything during flare-ups.  The examiner again noted that the Veteran's reported history of flare-ups would indicate that his left hip pain was constantly flared.  

The October 2004 examiner's diagnostic assessments included: (1) low back pain due to degenerative joint disease and degenerative disc disease of the lumbosacral spine, mild; (2) fracture of the base of the 5th metatarsal of the right foot treated surgically, resolved nonunion, minimal symptoms; (3) benign bone tumor of the left femoral head area that is undergoing no treatment and being observed only; (4) right hip pain with no current diagnosis due to lack of objective findings; (5) left hip pain with no current diagnosis due to lack of objective findings; and (6) GERD, mild in nature and not seen on x-ray.  He stated that with the Veteran's obvious embellishment of symptoms, rating back pain at 13 on a scale of 1 to 10 and review of his electronic medical records that show that for the last year and half that all primary care pain evaluations at the Huntington VAMC show pain rated at 0, it was obvious that such findings did not match.  On examination, the Veteran rated his resting pain level for most of his complaints at 8 or 9 and above 10 with activity.  The examiner stated that he made diagnoses based only on objective findings on examination and he discounted all of the Veteran's subjective complaints in evaluating his conditions because he felt they were "totally unreliable." 

An October 2004 VA primary care note shows that the Veteran rated his pain at 3 out of 10, with 10 at worst.  Functional screen again showed that that he reported having sufficient energy for activities of daily living and that he denied any functional impairment that had developed within the last month.  He requested VA follow-up for "nerves."  An October 2004 VA mental health assessment shows that the Veteran reported that he initiated past psychiatric care with Dr. RKR for a "second opinion to support his claim."  He stated that VA encouraged him to get a second opinion to support his claim for compensation, which is what prompted him to seek private mental health treatment.  It was noted that diagnostic assessment during the Veteran's most recent VA mental disorders examination include pain disorder associated with both physical condition and psychological factors.  

A January 2005 VA optometry note shows a pain score of 0.  A March 2005 primary care note shows that the Veteran rated his pain at 3 out of 10.  At that time, he reported low back pain that radiated down both legs, which he stated had been present on-off for a few years.  Physical examination of the back was negative for any point tenderness, however, point tenderness was noted during examination of the back later that month.  Nevertheless, functional screens on both occasions again showed that that he reported having sufficient energy for activities of daily living and that he denied any functional impairment that had developed within the last month.  A March 2005 VA primary care note shows that the Veteran's only reported physical limitation was vision.  

August 2005 VA primary care notes show that the Veteran rated his pain at 3 and 0 out of 10.  He indicated that his back and foot pain were okay with Lodine and Ultram medications.  Examination showed tender lumbar paraspinal muscles bilaterally.  The Veteran again denied any new functional impairment and indicated that his only physical limitation was his vision.  

April 2008 VA primary care notes show that the Veteran reported that he had sufficient energy to perform his activities of daily living and he denied any new functional impairment or limitation.  He complained of bilateral shoulder pain and indicated that he lifted weights moderately.  He denied taking any medication or experiencing any back pain since two months prior.  He stated right foot pain was intermittent.  Depression screen was negative.  

The Veteran was afforded a VA general medical examination in August 2008.  He complained of left hip pain that extended down the front of his left thigh, worse with activity.  It was noted that his symptoms had remained unchanged since 2004 and that pain had been stable since onset and was treated with NSAID medication as needed.  Functionally, the Veteran indicated that he could stand more than one hour and less than three hours and that he could walk about a quarter of a mile.  The examiner diagnosed left hip arthralgia and benign bone cyst in the left femoral neck.  Such diagnoses had significant effects on the Veteran's occupational activities, however, no resulting work problem was identified.  Effects on activities of daily living were described as severe with regard to sports; moderate with regard to exercise, and mild with regard to chores, shopping, and recreation.  

During VA mental disorders examination in September 2008, the examiner stated that since the most recent VA examination, the Veteran's symptoms no longer met the criteria for major depressive disorder, thus, diagnosis of depressive disorder not otherwise specified was offered.  With regard to prior diagnosis of pain disorder associated with psychological factors and general medical condition, the examiner did not find current evidence to support such diagnosis.  The examiner stated that a review of private and VA treatment records showed that the Veteran had reported multiple psychiatric symptoms over different examination times, but with little consistency in his presentation with the exception of identifying depressive symptoms.  The examiner stated that the Veteran's prior report of onset of depressive symptoms at approximately the age of 10 was clinically conceivable given his childhood history presented during examination and stated that age 10 is a plausible onset for his depressive symptoms.  The examiner reviewed what appeared to be a partial letter with no identified writer suggesting a change in the Veteran's behavior since his discharge from service, which noted some physical limitations and psychological symptoms.  The examiner stated, however, that some of those psychological symptoms were no longer present and thus it would be difficulty to suggest a level of sustained impairment from that evidence.  The examiner's review of the Veteran's treatment records and clinical presentation suggested recurrent, intermittent psychiatric symptoms that include depression and anxiety associated with both identify issues and interpersonal problems.   

In October 2008, the Veteran reported that he was depressed or that he was having feelings of depression at that time.  He denied any new functional impairment.  He rated his pain at 0 out of 10, but reported worsening left hip pain and pain over his left eye that occurred three times a month and lasted from one to seven days, which was precipitated by weather changes, bright light and loud music.  

On pain screening in January 2009, the Veteran rated his pain at 1 out of 10, with 10 at worst.  He was ambulatory without any aid or support.  Physical examination showed normal left hip passive range of motion without pain.  Diagnostic impression was benign bone cyst of the femoral neck of the left hip.  The Veteran's medications at that time included ibuprofen 600 milligrams, three times a day as needed for pain and inflammation and zolmitriptan 2.5 milligrams.  

On VA general medical examination in April 2009, with respect to service-connected headaches, the Veteran reported that they were under fair control and they responded to medication very well.  Headaches lasted from two hours to two days and were alleviated with rest.  The examiner noted that the Veteran's occupation was a student and his headaches did not have a significant effect on his performance.

In September 2010, depression screen was reported as negative, however, the Veteran indicated that he was bothered by feeling down, depressed or hopeless several days in the two weeks prior.

In September 2011, the Veteran denied being depressed or having feelings of depression, hopelessness, and suicidal/homicidal ideations.   He reported that he has sufficient energy to perform his activities of daily living and he denied any new functional impairment, limitation with a limb, or ambulation.  

A November 2010 report of VA mental disorders examination indicates that the Veteran reported that he first experienced depression during service in 1999, which the examiner stated was in conflict with prior report documented by VA mental health clinic staff indicating that he suffered from depression form age 10.  The Veteran reported an incident during service where a man snuck up behind him and fired a weapon from point blank range, which caused him to fall to the ground and think he was dead.  He stated that he was not claiming PTSD for trying to make the incident more than it was but that it is the only thing he could think of that could have made him depressed.  He was unsure why it would have made him depressed and reiterated that it was the only thing he could come up with.  He stated that he had repeatedly gone over the incident in his mind and it is the only unusual event that he could identify that might have caused his depression.  He also reported that he was tired of being sick and hurting.  He reportedly visited the doctor so often that he feared his doctor would think he has Munchausen's syndrome.  He complained of prior examinations and stated that VA mental health staff seemed to befriend him and then use things he said against him.  The Veteran reported that he felt guilty about everything and that it consumed him.  Results of MMPI-2 psychological testing were invalid due to gross over reporting (malingering) of psychiatric symptoms and functional impairment.  In that regard, the Veteran asserted levels and combinations of pathology that would be highly unusual even in a psychiatric impatient population.  Axis I diagnosis was malingering.  

The November 2010 examiner commented that the Veteran's self-report during evaluation was markedly unreliable to such an extent that it was impossible to determine with any accuracy his true diagnoses and functional impairment at the time of examination.  He reported symptoms consistent with multiple major impairments including major depression, mild psychosis, obsessive-compulsive disorder, and posttraumatic stress.  The examiner stated that this combination of symptoms is more likely to occur via unsophisticated feigning than by all of these problems manifesting in a single person, and psychological testing generated clear psychometric evidence of malingering.  The examiner noted that the Veteran modified some portions of his history during examination from what was previously documented in VA mental health clinic notes.  The examiner noted that a prior VA examiner noted the inconsistency of the Veteran's reported symptoms over time, with the possible exception of depression that had been reported fairly consistently in mental health interactions.  The examiner observed that VA primary care depression screes did not suggest continuous depression over the years or any association between his reported level of physical pain and depressive symptoms.  He stated that while it would be possible for chronic pain issues to aggravate an existing depression, it appeared less likely than not that such had occurred in this case.  He stated that treatment records reflected no association between depressive symptoms and reported pain levels, and the aforementioned problems with the Veteran's self-report made it impossible to accurately determine whether he was currently experiencing depression at all.  Following an extensive interview of the Veteran and a review of his clams file and medical record, the examiner opined that it is less likely than not that the Veteran's depression was cause by pain or any other adverse symptomatology attributed to his service-connected low back disability.  He opined that at the time of examination it was less likely than not that the Veteran's depression was aggravated by pain or any other adverse symptomatology attributed to his service-connected low back disability.  

A June 2011 VA primary care note shows positive PTSD and depression screens.  Physical limitations or other pertinent comments included "back problems."  The Veteran denied being any more depressed than usual.  He indicated that he had recently broke up with his girlfriend and moved from out of state.   

An August 2011 VA psychiatric consultation shows that the Veteran reportedly had a lot of back and hip pain.  It was noted that he had been diagnosed with fibromyalgia.  He reported continued chronic pain, but stated that treatment with Cymbalta helped.  He endorsed a depressed mood, especially with chronic pain.  He indicated that he had always been into sports and that he could not do things he once was able to do.  He never knew when his back would "go out."  He indicated that his concentration was better but that his GPA dropped because of his divorce.  A VA primary care note shows that the Veteran denied any other muscle or joint pain, weakness, or limitation of motion.  His mood was good.  He rated pain at 4 out of 10, with 10 at worst, in his back and hips.  Physical examination showed tenderness in both hips on internal rotation.  Strength was normal and range of motion of the Veteran's joints was noted to be fair for his age.  There was no gross joint swelling or tenderness.  

A September 2011 VA psychiatric note indicated that the Veteran tended to isolate himself but he yearned for togetherness.  He feared sharing himself with others  - - "they're going to think I am crazy."  A September 2011 VA primary care note indicated that the Veteran rated his pain at level 7 out of 10 with 10 at worst.  In that regard, he reported that he was doing mixed martial arts with a 300+ pound man and the next day he had severe pain in his right lateral ribs.  He also reported constant right shoulder pain since one month prior that he rated at 5 out of 10.   

An October 2011 VA social work note indicates that the Veteran stated that his anger from the past was not related to his divorce but from his back pain where he was not sleeping.  He stated that he had been in constant pain for the last seven to eight years.  

In January 2012, the Veteran reported that he did not feel that his life was going anywhere or that he would get past his depression.  He stated that work was stressful for him and that he should be on the administrative side as opposed to the clinical side.  He stated that he was not where he was supposed to be at 33 years old.  He thought he would have a family and a home.  He felt hopeless, negativistic, and like he couldn't do it anymore.  

A February 2012 social work note indicated that the Veteran continued to struggle with his life circumstances and thinking that things would never get better.  He always felt like a failure and that he would not find a better job.  A suicide risk assessment noted an increased life stressor of a new job and a serious medical problem of fibromyalgia.  Pain assessments showed that the Veteran reported generalized pain associated with fibromyalgia rated at 6 to 7 out of 10, with 10 at worst.  An inpatient psychiatry discharge note indicated that the Veteran began therapy sessions about three weeks prior and he felt that talking about his experiences that caused PTSD brought memories back which he reportedly had suppressed for a long time.  He felt like people were constantly judging him and that he failed at everything he tried.  It was noted that he was pretty dramatic in his exploitations and generally all of his discussion was highly out of proportion to the event described.  Ultimately the Veteran was discharged against medical advice and it was noted that he seemed to have poor frustration tolerance and was impulsive.  A subsequent social work note shows that the Veteran's February 2012 hospitalization was discussed with him and he stated that he was in so much pain with his fibromyalgia that he "couldn't take it anymore."   

A March 2012 VA primary care note shows that the Veteran rated his pain at 0 out of 10. 

Having carefully reviewed the record, the Board has determined that service connection is not warranted for an acquired psychiatric disorder secondary to pain associated with the Veteran's service-connected disabilities.  

In that regard, the Board acknowledges that through the duration of his claim for service connection for an acquired psychiatric disorder, the Veteran sporadically reported complaints of intermittent pain associated with his service-connected 
lumbar spine degenerative disc disease, migraine headaches, left hip pain and an inferior femoral neck lesion, residuals of fracture of right fifth metatarsal status post open reduction internal fixation (ORIF), gastroesophageal reflux disease (GERD), and a right foot surgical scar disabilities.  

The Board acknowledges Dr. R.K.R.'s May 2004 report of psychiatric assessment, which suggests that the Veteran may have a current acquired psychiatric disorder associated with pain from his service-connected lumbar spine and migraine headache disabilities.  The Board also acknowledges private individual counseling notes dating from July to August 2004 from RP, M.S.W., which show a primary problem of depression and a secondary problem of generalized pain in many joints, muscles, and bones that debilitated normal functioning.  Unfortunately, however, the Board finds that Dr. R's May 2004 report of psychiatric assessment and RP's counseling notes to be entitled to little or no probative weight in deciding the Veteran's claim for service connection for an acquired psychiatric disorder secondary to his service-connected disabilities.  Specifically, there is no indication that Dr. R or RP reviewed the Veteran's VA treatment records, to include his outright denials of the presence of pain on multiple occasions, his reports of only minimal pain on a few occasions, his consistent denials of any recent development of functional impairment/limitations on all occasions, and his March 2003 report that intermittent pain associated with his service-connected low back and right foot, and reflux disabilities was  disabilities was "okay" or controlled with medication.  Moreover, an October 2003 VA orthopedic surgery note showed that the Veteran reported little pain and physical examination of his hips showed no pain on stress of the hip and range of motion of the Veteran's hip and spine was reported as "full" and/or "good."  Moreover, during an October 2004 mental health consultation, the Veteran indicated that he sought private mental health treatment for the purpose of obtaining a second opinion in support of his claim.  

In light of the foregoing, the Board finds the Veteran's contemporaneous reports of pain and functional limitations or lack thereof to be of greater probative value than Dr. R's and RP's findings and diagnostic assessments documented in the May 2004 report of psychiatric assessment and RP's July and August 2004 counseling notes.  

The Board also acknowledges the October 2004 report of VA mental disorders examination, which contains diagnosis of pain disorder associated with both psychological factors and general medical conditions.  The examiner noted the Veteran's report that he had generally lost interest in his usual customary activities and that he was saddened that he could no longer play sports or do general weight training like he once could.  The examiner stated that pain apparently caused significant distress and/or impairment in the Veteran's social and vocational functioning.  On review, however, the Board notes that information contained in this examination report is contrary to the Veteran's subsequent reports documented in an April 2008 primary care note of bilateral shoulder pain that he associated with lifting weights, which he did moderately, and his report documented in a September 2011 VA treatment note that he injured his ribs while engaging in mixed martial arts with a 300+ pound male.  As such, the Board must conclude that diagnostic assessments and findings contained in the October 2004 report of VA mental disorders examination appear to be based solely on the Veteran's self-report of pain and associated limited mobility and functionality.  

Moreover, such complaints of pain were subsequently discounted and found to be embellished and discounted by the October 2004 general medical examiner as "totally unreliable" in the October 2004 report of general medical examination of the Veteran's service-connected disabilities.  Thus, the Board finds that the October 2004 report of VA mental disorders examination to be of no probative value in determining the Veteran's claim for service connection for an acquired psychiatric disorder secondary to his service-connected disabilities.  The October 2004 VA mental disorders examination also weighs against any finding that pain associated with the Veteran's service-connected disabilities has caused or aggravated the Veteran's claimed acquired psychiatric disability as the examiner stated that psychological factors were judged to play a significant role in onset, severity, and exacerbation or maintenance of pain as opposed to pain playing any significant role in onset, severity, and exacerbation or maintenance of the claimed acquired psychiatric disorder.  

Moreover, subsequent VA examination in 2010 resulted in a fully informed opinion that it was less likely than not that depression was caused by pain or any other adverse symptomatology attributed to the Veteran's low back disability, and that it was also less likely than not that depression was aggravated by pain attributed to the low back disability.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value that Dr. G's report, the October 2004 VA mental disorders examiner, and RP's treatment notes merely suggesting a relationship.  Here, the VA examiner pointed to specific evidence in the record to support his conclusion.  Specifically, he noted that depression screens through primary care did not suggest any association between reported pain levels and depressive symptoms.   

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  The Board also notes that the Veteran was employed during service as a medical specialist and after service in a nursing-like capacity; however, the Veteran has not alleged, nor does the evidence of record indicate, that he has any formal experience or occupational training in the area of psychiatric disorders.  Thus, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether he has a psychiatric disorder that is related to his service-connected back disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiners far outweigh the Veteran's lay assertions.

The Board also notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran has been very inconsistent in his reports of onset and his beliefs as to causation of his psychiatric symptomatology.  Moreover, both VA examiners noted that the veteran reported multiple symptoms at various times, with little consistency in his presentation.  The 2010 examiner noted that the Veteran asserted levels and combinations of pathology that would be highly unusual even in a psychiatric inpatient population.  He assigned a diagnosis of malingering, noting that the Veteran's self-report was unreliable to such an extent that it was impossible to determine with any accuracy the Veteran's true diagnosis or functional impairment.  The Veteran's inconsistency and unreliability in reporting dates of onset the veracity of his statements regarding continuity.  Consequently, the Board finds the Veteran's reported history regarding the onset and history of psychiatric symptoms, including his descriptions as to the severity of such symptoms, not credible. 

In summary, the preponderance of the evidence weighs against any finding that the Veteran has an acquired psychiatric disorder that is caused or aggravated by any of his service-connected disabilities.   As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

TDIU

In the October 2013 memorandum decision, the Court set aside and remanded the Veteran's claim of entitlement to a TDIU.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992) (finding that "[t]he appellant's claim for [TDIU] is inextricably intertwined with the degree of impairment that is ultimately adjudicated").  The Court stated that upon readjudication of the Veteran's claim, if he is granted service connection for an acquired psychiatric disorder, the Board shall readdress the issue of entitlement to a TDIU.  See Babchak v. Principi, 3 Vet. App. 466, 467 (1992) (directing Board to discuss inextricably intertwined issues on remand).  

Although the Board has once again denied Veteran's claim for service connection for an acquired psychiatric disorder secondary to service-connected disabilities and the memorandum decision implies that under such circumstances the claim of entitlement to a TDIU need not be readdressed, the Board will nevertheless readjudicate the claim given that its August 2012 denial of entitlement to a TDIU has been set aside.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the record reveals that the Veteran served in the Army as a healthcare specialist for six years and one month.  

In June 2004 the Veteran stated that he had extreme difficulty finding a job.  He noted that he had worked briefly for a wire company but that he obtained that job because he did not reveal his back disability.  He noted that when he began to have medical appointments, his employer began to ask questions about his disability and placed him on lighter duty.  He stated that he felt that he would be fired at the end of a 90-day probationary period, so he quit.  

During VA mental health consultation in August 2004, the Veteran reported that he was in college and that he obtained part-time employment one week prior.  The year prior, he reported employment for a month and a half that he quit due to medical problems (operation for tumor on leg).  There is no evidence of record that the Veteran underwent any operation for a tumor on his leg.  To the contrary, as noted above, VA treatment records and examination reports show that the Veteran's left femoral neck lesion was benign and asymptomatic.  

During an October 2004 VA psychiatric examination, the Veteran reported that he graduated from high school in 1996.  He related that following service, he worked for one month as a forklift operator.  

During a September 2008 VA psychiatric examination, the examiner noted that the Veteran had served as a healthcare specialist, with duties as an emergency medical technician instructor, life support instructor, inoculation manager, hearing conservation manager, and health care noncommissioned officer.  The Veteran reported that he would be graduating in December 2008 with a bachelor's degree in English, and that he planned to continue working toward a Master's degree in health administration through an online program.  The Veteran reported that he worked for the post office sorting mail, and he had been so employed for less than one year.  He also reported that he missed less than 1 week of school during the past 12 month period due to illness.

During VA general medical examination in April 2009, the Veteran indicated that he was not employed, but was taking online classes to obtain a Master's degree in health administration.  With respect to headaches, the examiner noted that the Veteran's occupation was a student and his headaches did not have a significant effect on his performance.  The examiner stated he could function in any occupational environment with some limitations during headaches.  The examiner indicated that the Veteran's motivation played a significant role.  

In November 2010 the Veteran reported that he continued to work toward his graduate degree in health administration and had a 3.8 grade point average.  He indicated that he would complete his degree in February 2011.

An August 2011 VA psychiatry consult note indicates that the Veteran had a graduate level degree in health administration, a bachelor's degree in English, and that he was ENT and BLS qualified.  He had experienced as a department and personnel manager.  An August 2011 VA primary care note indicated that the Veteran was an unemployed recent graduate.  

A September 2011 psychiatry note indicates that the Veteran began a medical assistant job at a local hospital.  

An October 2011 VA social work indicates that the Veteran reported that he moved to Knoxville in June 2011 to find work.  He was employed as a medical assistant but worked as a nurse.  He believed his job was a stepping stone; he had a graduate degree in Health Administration.  

In November 2011, the Veteran reported that he was working more and that he hoped to obtain a permanent position.  He was consideration taking the LSAT and applying to law school.   

In January 2012, the Veteran was planning a vacation the following month to look for a job in Kentucky where he would live with his mother.  He had over $80,000 in student loans and was frustrated because his employer would not offer him a full-time position.  A February 2012 suicide risk assessment showed an increased life stressor of a new job.  

In March 2012, the Veteran reported that he quit working when he moved to Kentucky to live with his mom.  In April 2012, he reported that he was doing okay and that he was considering going to nursing school.  

As noted above, the Veteran is service connected for migraine headaches, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; residuals of a fractured right fifth metatarsal, evaluated as 10 percent disabling; a left hip disability, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and a surgical scar on the right foot, evaluated as 10 percent disabling.  His total evaluation for compensation purposes is 60 percent.  Given that the Veteran's left hip disability is secondary to his lumbar spine disability, the Board concludes that the Veteran's service-connected left hip and lumbar spine disabilities share a common etiology.  Notwithstanding the foregoing, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is not sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a)  is not for application. 

Nevertheless, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  The most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  Id.  As discussed, the record reflects that the Veteran's served as a health care specialist for more than six years in the Army, and that he has a bachelor's degree in English and reportedly finished his Master's degree in health administration in February 2011.  Since that time he has maintained substantially gainful employment as a medical assistant.  He has not shown that any periods of unemployment were due to service-connected disability.  Accordingly, the Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities is denied.  

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


